Citation Nr: 1631402	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-27 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a cardiovascular disease or disorder, to include as due to Agent Orange exposure.

2. Entitlement to service connection for an acquired psychiatric disorder, to include obsessive compulsive disorder, anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active duty from February 1966 to November 1966, with verified service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for obsessive compulsive disorder, anxiety disorder and PTSD more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). Similarly, the Board has also recharacterized the issue of entitlement to service connection for paroxysmal atrial fibrillation more broadly to include entitlement to service connection for a cardiovascular disease or disorder.

In an August 2015 decision, the Board denied the Veteran's claims of service connection for cardiovascular disease and an acquired psychiatric disorder.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC), and in a June 2016 Order, the CAVC vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for readjudication of the Veteran's claims. These issues are once again before the Board.

All records are currently encompassed in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Additional is required before the claims can be properly adjudicated. 

In January 2015, the Board remanded these claims directing the agency of original jurisdiction (AOJ) to secure outstanding, relevant private and VA treatment records and to afford the Veteran a VA cardiology examination. However, the JMR notes that all VA treatment records were not obtained and although a VA cardiology examination was afforded to the Veteran, the opinion rendered was inadequate as the examiner did not discuss all relevant cardiac diagnoses and whether they were related to the Veteran's exposure to herbicides or service.  Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v Nicholson, 21 Vet. App. 303, 311 (2007) (When VA endeavors to provide a compensation examination in response to a service-connection claim, even when not statutorily obligated to, it must ensure the examination is adequate, else, notify the claimant why one cannot or will not be provided).  Therefore, the Board finds that remand is again necessary.  

As to the psychiatric disorder, the examination was found inadequate in not discussing, in part, whether an identified gambling disorder was related to service.  This matter also needs further review.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding relevant VA treatment records with the claims file. Follow proper notification procedures if the records are unobtainable. All attempts to obtain records should be contemplated.

2. Thereafter, schedule the Veteran for an appropriate VA examination by a cardiologist or other appropriate examiner to determine the nature and etiology of any cardiovascular disease or disorder. The examiner must review the Veteran's electronic claims file. The examination report should indicate that these files were reviewed.

After reviewing the record, respond to the following:

(a) Provide all relevant diagnoses of cardiovascular diseases or disorders.

(b) For each diagnosed cardiovascular disease or disorder, to include his need for a pacemaker, opine whether it is at least as likely as not (a probability of 50 percent or greater) due to or the result of exposure to Agent Orange while in service or is otherwise related to service or in-service occurrence or event. For instance, if there is evidence suggestive of a cardiovascular problem that would lead to the need for a pacemaker that should be set out. If there are no such pertinent findings, that should also be set out.  If ischemic heart disease is found that should be specifically set out.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. The Veteran's records should be sent to a VA psychologist or psychiatrist for review.  All current psychiatric diagnoses should be set out.  As to any pathology found, it should be indicated whether the pathology is at least as likely as not related to service.  Discussion should include whether any obsessive gambling disorder found is related to service.  If it is determined that an examination is needed to enter any opinion in this matter, such examination should be scheduled.

4. Then review the claims file. If any of the directives of this remand have not been implemented, take corrective action before readjudication. Stegall, supra.

5. Thereafter, readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



